PER CURIAM.
The trial court did not abuse its discretion in not permitting the defense to peremptorily challenge prospective juror Martinez or in allowing the State to use a peremptory challenge to exclude prospective juror Minnis. See State v. Slappy, 522 So.2d 18, 22 (Fla.), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988); State v. Neil, 457 So.2d 481 (Fla.1984), clarified sub nom. State v. Castillo, 486 So.2d 565 (Fla.1986). Accordingly, we affirm the defendant’s conviction.